 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    NORMAN RANKINS,                                   No. 2:15-cv-01164 KJM DB P
12                       Plaintiff,
13           v.                                         ORDER
14    ALEXANDER LIU,
15                       Defendant.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with a civil rights

18   action pursuant to 42 U.S.C. § 1983. In reviewing plaintiff’s opposition to defendant’s currently

19   pending summary judgment motion, it appears that plaintiff may have omitted or failed to attach

20   documents he intended to file along with his opposition. Plaintiff refers to attached exhibits and

21   various medical records in his opposition. However, the only document filed along with his

22   opposition brief is his own three-page declaration. (ECF No. 70 at 6.)

23          To the extent plaintiff meant to include exhibits along with his opposition the court will

24   provide plaintiff with additional time to submit them. However, plaintiff is advised that this is

25   not a second opportunity to oppose defendant’s motion. Additionally, because plaintiff has

26   already received several extensions of time to file his opposition, the court will not extend the

27   deadline for submitting any exhibits absent extraordinary circumstances.

28   ////
                                                        1
 1            Accordingly, IT IS HEREBY ORDERED that:

 2            1. Plaintiff may submit any exhibits he refers to in his opposition brief within thirty days

 3                 of service of this order; and

 4            2. The Clerk of the Court is directed to send plaintiff a copy of his opposition brief (ECF

 5                 No. 70) along with this order.

 6   Dated: June 5, 2019

 7

 8

 9

10

11

12

13

14

15

16

17

18   DLB:12
     DLB1/orders/prisoner-civil rights/Rank1164.exh
19

20
21

22

23

24

25

26
27

28
                                                         2
